AO 106(Rev.04/10)ApplicationforaSearchWan-ant                                    .
                                                                                                                  jy,, ssy m jm y
                                U NITED STATES D ISTRICT C OURT                      .
                                                                                                            azaas
                                                                                                                ao
                                                                                                                 isjoox's
                                                            forthe                                         FEB 12 2919
                                                W estern DistrictofVirginia                           JU     C.
                                                                                                     BY:           EY CLEHK
            lntheM atteroftheSearch of                                                                        P
                                                              )
       (Briejl
             y describethepropert
                                ytobesearched                 )
        orident;jkthepersonbynameandaddress)
        Stored electronicdata contained ina
     Samsung Galaxy :7 CellularTelephone with
                                                              )
                                                              )
                                                              )
                                                                        Case )'
                                                                              .)9mt &b
                                                                              x o.


             IMEI# 355077080733586                            )
                                      APPLICATION FOR A SEARCH W ARIU NT
        1,a federallaw enforcem entofficeroran alorney forthe government,requestasearch warrantand state under
penaltyofperjurythatIhavereasontobelievethatonthefollowingpersonorproperty (identh thepersonordescribethe
rrjp
   eeerr
       y
       At
        jaôcej
             yme
              ccrn
                 cjçyAqpdgiveitslocationl.
located in the        W estern       Districtof                   Virginia               ,thereisnow concealed (i
                                                                                                                denth the
personordescribethepropert
                         ytobesei
                                zedl'
                                    .
  SeeAttachm ent'B'  '


        ThebasisforthesearchunderFed.R.Crim.P.41(c)is(checkoneormorel.
              X evidenceofacrime;
              O contraband,fruitsofcrime,orotheritem sillegally possessed; '
              D property designed foruse,intended foruse,orused in comm itting a crime;
              O aperson to be arrested oraperson who isunlawfully restrained.
        Thesearch isrelated to aviolation of:
           CodeSection                                                   OffenseDescrètion
      Title21,USC,Section 841             DistributionofControlled Substances

      Title 18,USC,Section924(c)      PossessionofFirearm During and In RelationTo DrugTrafficking Crime
        The application isbased on thesefacts:
       See Attached Affidavi
                           t


         # Continuedontheattachedsheet.
         O Delayednoticeof     days(giveexactendingdateifmorethan 30days:                                    )isrequested
           underl8U.S.C.53103a,thebasisofwhichissetforthontheattached'
                                                                     sheet.

                                                                                     Applicant's signature
                                                                              SpecialAgentPeterG onzalves
                                                                                     Printed nameand title
Swolm to beforem eand signed in my presence.


Date:a,sl1,                                                                              Judge'
                                                                                              â'si
                                                                                                 gnature
City and state: Abingdon,VA                                         Honorable M agistrate Judge Pam ela M eade Sargent
                                                                                     Printed nameand title

        Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 1 of 18 Pageid#: 3
                                  SIALED
                  IN TfIEUNITED STATESDISTRICTCOURTFOR THE
                                                                                 CLERK'SAT
                                                                                         OFFICE U.S,DISI COUR'
                                                                                           ABI
                                                                                             FNGDON,VA
                                                                                               ILED
                                                                                                             r


                                                                                         FEB 12 2219
                            W ESTERN DISTRICT OF VIRGINIA                            JU    C       LEX CLERK
                                                                                   BY:     .
                                      A bingdon Division                                  DEP 7Y

IN THE M A TTER O F THE APPLICA TION OF                    U N DER SEAL
TH E UN ITED STATES OF A M ERICA FO R TH E
SEA RCH O F STORED ELECTR ON IC DA TA
                                                           1:19. m
CONTAINED IN A SAM SUNG GALAXY J7
W IRELESS TELEPH ON E W ITH IM EI#                                   x   j%
355077080733586




                            AFFIDA V IT IN SUPPO R T O F
                    AN A PPLIC ATIO N FO R A SEA RC H W A R R AN T

      1,PeterG onzalvçs,being firstduly sw orn,hereby depose and state asfollow s:


                    INTRODUCTION AND AGENT BACK GRO UND

   1. Im akethisaffidavitin supportofan application forasearchw arrantforstored electronic

      datacontainedin a Sam sung Galaxy J7 W irelessTelephonewith 1M E #

      355077080733586,taken from the person ofJ'Tavious W ILLIA M S subsequentto his
                         â,Fgç-kxs a/j
                                     wll
                                       q
      arreston FebruaryA ,2018. The Telephone iscurrently in the custody ofthe M arion,

      VA Police D epartm entand located in the W estelm D istrictofV irginia.



   2. 1am a SpecialA gentw ith the Bureau ofA lcoholTobacco Firennns and Explosives

      (tW TF'')andhavebeensoemployedsinceAugust2016.Iam currentlyassignedtothe
      Bristol,VirginiaField Office. Priorto becom ing an ATF SpecialAgent,lwasaSpecial

      A gentw ith the U S D epartm entof State,D iplom atic Seclzrity Service for approxim ately

      six years. Ihave taken partin num erous federal,state,and localinvestigations




 Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 2 of 18 Pageid#: 4
    concerningdocumentand identity fraud,financialfraud,cybercrim es,and firearm sand

    narcoticsviolations.




 3. Iam an investigative 1aw enforcem entoffcerofthe United Statesw ithin the m eaning of

    Section251047)ofTitle18UnitedStatesCode,andnm empoweredbylaw toconduct
    investigationsand to make arrestsfortheoffensesenum erated in Section 2516 ofTitle 18

    U nited States Code.



4. Duringm ytenure in law enforcem ent,lhavebecom efamiliarwith them ethodsand

    techniques associated w ith the distribution ofnarcotics,the latm dering ofdnzg proceeds

    andtheorganization ofdrugconspiracies.'In the courseofconductingthese

    investigations,youraffianthasbeen involved in theuseofthefollowing investigative

    techniques:interviewing confidentialsourcesand cooperating witnesses'
                                                                        ,conducting

    physicalsurveillance:controlledbuys;consensualm onitoring and recording ofboth

    telephonic and non-telephonic com m unications;analyzing telephone pen register data;

    requesting,collecting and analyzingbilling records;and conducting court-authorized

    electronic surveillance.Further,Ihaveparticipated in thepreparation,presentation and

    execution ofnum erous search arld arrestw arrantsw hich have resulted in the recovery of

    w eapons,narcotics,m oney and docum entary evidence indicative offirearm and narcotic

    trafficking organizations. Additionally,Ihaveassisted in investigationsand arrests

    leading to convictionsforviolations offederaland state firearm s and narcotics law s.




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 3 of 18 Pageid#: 5
 5. Through instruction andpm icipation in investigations,1havebecom efam iliarwith the

    m almerand m ethodsby which narcoticstraffickersconducttheirillegalbusinessand the

    languageand termsthatareusedto disguise conversationsabouttheirnarcoticsactivities.

    From experience and training,lhavelearned,among otherthings,thatin conversations

    narcoticstraffickersbelieve susceptible to interception,they viliually never expressly

    refertotheillegaldnzgsby nam e;instead to concealthetruenatureoftheirillegal

    activitiesand tothwartdetection by 1aw enforcement,they referto the drugsand drug

    quantitiesusing seem ingly innocentterm s.



    Thefactsin thisaffidavitcom efrom my personalobservations,my training and

    experience,and inform ation obtained from otherlaw enforcem entoffcersand witnesses.

    Thisaffidavitisintended to show merely thatthereissufficientprobablecauseforthe

    requested w arrantand does notsetforth a11ofm y know ledge aboutthism atter.



    Based on my training and experienceand thefacts,assetforth in thisaffidavit,thereis

    probable causeto believethatJ'TaviousW ILLIAM S hascom mitted violationsofTitle

    21U.S.C.j841(a),and 18U.S.C.j924(c).Thereisalsoprobablecauseto searchthe
    infonuation described in Attachm entA for evidence,contraband or fruitsofthese crim es,

    as described in A ttachm entB .




                                 PR O BA BLE C AU SE

    OnFebnlary 1,2018,officerswiththeM arion,VA PoliceDepartment(M PD)responded
    to a reportofshotsfired in the m'
                                    ea of557 South Church St,M arion,V A . Responding



Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 4 of 18 Pageid#: 6
    officerswereableto locatelittleintheway ofwitnessinformation,butrecovered several

    9mm shellcasingsfrom thedriveway at557 S.Chttrch St. 911callerswereunableto

    give any description oftheshooterorthevehicle he/she leftin,butstatedtheshooter

    came from theupstairsapartment. Atthetim eoftheincident,W ILLIAM S resided inthe

    upstairsapartm entatthatlocation.



 9. On Febnzary8,2018,M PD Oftk e/Yontsconductedatraftk stopofavehicleinthe
    town ofM arion,VA.Asaresultofthe investigation stemm ingfrom thatstop,Officer

    Yontsseized aTaurusPT111M illelm ium G2 9mm sem iautom aticpistol,Sm

    TKN 91612. The individualwho possessed thatpistolis a know n associate of

    W ILLIAM S.



 10.On Febnlary 20,2018,a concerned citizen showedM PD OfficerYontsavideo postedby

    W ILLIAM S to hisSnapchataccount. Thevideo depicted W ILLIAM S with suspected

    marijuana,largeamountsofUScuaency,andwhatappeazedtobeaGlockhandgunwith
    an extended magazine.On February 21,2018,OfficerYontsobtained a statesearch

    w arrantfor W ILLIA M S'residence,located at557 South Church St,M arion,V A .

    DeputieswiththeSmythCounty Sheriff'sOffice(SC!O)andATF SA Gonzalves
    assisted M PD officerswith executing the warrant. Officersrecovered suspected

    marijuana,UScurrency,scales,plasticbags,severalcellphones,and aTaurusrevolver
    from the apartm ent. O fficersalso recovered a Taurus 9m m sem iautom atic pistol

    m agazine,which w as stam ped w ith CGPT I11.'' Thism agazine w as located in a suitcase in

    W ILLIA M S'bedroom . W ILLIA M S w asnotpresentin the apartm entwhen oftk ers




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 5 of 18 Pageid#: 7
    anivedtoexecutethewarrant.MPD officerslaterlocatedW ILLiAMS ashortdistance
    from theapartm entandtook him into custodybased on evidencelocated dtlring the

    search.



 11.Aftercompletingthesearch attheresidence,M PD officerstransported W ILLIAM S

    to SCSO forprocessing and an interview .OfficerYontsand Iconductedthe

    interview,which wasaudio and video recorded.Atapproxim ately 5:36PM ,Officer

    Y onts advised W ILLIA M S ofhis M iranda rights. W ILLIAM S then agreed to speak

    w ith investigators.




 12.OfficerYontsbegan theintelwiew by outliningtheevidencelocated in W ILLIAM S'

    apartm entandthe chargeshe could befacing asaresult.Atthattim e,W ILLIAM S

    stated he did notwish to comm enton thednlgsand otherevidencefound in the

    apartm ent.W hen asked abouttheshooting thattook placeoutsidehisapartmenta

    few weeksprior,W ILLIAM S denied any involvem entand stated hewasathis

    girlfriend'shouse atM arion M anor atthe tim e. W ILLIA M S furtherstated he knew

    little aboutit,and heard aboutitfrom his m otherupon his return to hisresidence.

    OfficerY onts asked W ILLIA M S aboutthehandgun located during the search.

    W ILLIAM S indicatedhehad itforprotection,and had neverfired itbefore. SA

    G onzalves asked W ILLIA M S ifhe had any other tirearm sin hispossession,which he

    denied. H e also denied having any otherfirearm srecently. W ILLIA M S further

    stated he sells drugs,so anybody could com ç to his residence to try and rob him .

    W ILLIA M S w puld notrevealw ho he purchased the fireal'm from ,butdid state he




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 6 of 18 Pageid#: 8
    paid approxim ately $300 cash.W ILLIAM S then stated heplzrchased itin Bristol,TN

    approxim ately 1.5-2 m onthsago,butdeclined toprovidethenam eoftheperson he

    boughtitfrom .SA GonzalvesaskedW ILLIAM S abouttheTaurus9m m m agazine

    located in the apartm entduring the search. W ILLIA M S stated he had a Taunzs9m m

    pistol,butrecently sold itforapproximately $250. W ILLIAM S declinedto statewho
    hesold itto,and could only describe itassmall,black and çscarriedwel1.'' SA

    Gonzalvestold W ILLIAM S aboutthe 9mm shellcasingsrecovered from the

    drivew ay ofhis apartm entand the bulletholesin houses in the neighborhood,and

    W ILLIAM S responded by sayinghewasn'tthe onedoingtheshooting. Officer

    Y ontsasked W ILLIAM S ifthe person he sold the Taurusto is a felon,and

    W ILLIAM S statedheiscertainthey arenot.W ILLIAM S furtherstatedhejustsaw
    the gunsand drugsasm oney,nothing m ore. SA G onzalves asked W ILLIA M S ifhe

    soldanythingotherthanmarijuana,whichW ILLIAM S denied.W ILLIAM Sstated
    hejustreceivedabout2ouncesofmarijuanaG(acoupledays''ago.


 13.W hen asked aboutaGlock with an extended m agazine,W ILLIAM S began to fidget

    in hischairand denied having one. W ILLIAM S also refused to discussthe current

    location oftheGlock officerswererefeningto orwhom ay havepossession ofit.

    W ILLIAM S went,on to statesom eonetriedto sellittohim ,buthedidn'twantitand

    chose notto buy it. SA G onzalvesbegan explaining w hatchargesW ILLIA M S could

    potentially be facing,and W ILLIAM S internzpted stating he fired the shotsthatleft

    the shellcasingsrecovered in the drivew ay afterthe shooting on February 1,2018.

    W ILLIA M S f'urther stated som ebody w entto hishouse and robbed him ofan otm ce




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 7 of 18 Pageid#: 9
    ofmarijuana.W ILLIAM Swasinhisapartmentwithf'
                                                riendsplayingvideognmes
    whenan individualshowedupandaskedtobuyan ounceofmarijuana.That
    individualtold W ILLIAM S them oney wasin thecar,andhe'd berightback with it.

    W ILLIAM S furtherstated the individualwasgonea long time,and hetold hism om

    he'd startshootingiftheperson robbed him . Atthatpoint,som eone attheapatment

    told him thebrakelightscam eon in thevehicle,and W ILLIAM S stated hethen ran

    downstairsand started shooting atthevehicle.W ILLIAM S clarified two individuals

    cam e into the apartm entfrom the car. H e also stated he knew the individuals,and

    believed hecould trustthem .W ILLIAM S then stated hehadtheTaurus9mm pistol

    zippedupinhisjacketpocket,andstartedshootingitatthecarassoonashereached
    thebottom ofthe stairs. W ILLIAM S furtherstatedhedidn'teven see whatkind of

    caritwasbecauseitwasdark out.OfficerYontsinformed W ILLIAM S thatofficers

    located 2 differenttypesofshellcasingsin the driveway aftertheshooting.

    W ILLIAM S stated hewasn'tawareofanyoneelsefiringshotsduringthatincident.

    W hen askedto describetheroundsloaded in thegun,W ILLIAM S stated thecasings

    were silverand hebelieved thebulletswerehollow points. W ILLIAM S also

    rem arkedthere were4 cartridgesleftin theTaurus9m m pistolwhen hesold itto his

    friend.W ILLIAM S clarified the vehicle he w asshooting atw assilver,buthe didn't

    lcnow whatkind ofcaritwas. W ILLIAM S also stated heknew thetwo individuals

    who cam e into the apartm ent,butw ouldn'tsay w ho they w ere.



 14.W hilediscussingtherevolverofûcerslocated in W ILLIAM S'bedroom ,W ILLIAM S

    stated he had recently been robbed and had thatrevolverforprotection. W ILLIA M S




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 8 of 18 Pageid#: 10
    then agreed shooting atavehicleleavinghisresidencewould notclassify asself

    defense.W ILLIAM S would notgiveup aname asto who broughttheGlock to his

    house,butstatedtheindividualdrivesawhite Chevy Tahoe. The individualisfrom

    Bristol,and W ILLIAM S m ethim ataparty. W ILLIA M S describçd him asawhite

    m alewith a coupletattoosand brown hairwith abuzz cut. Hisstatureis5'10''-6'1''

    and about240 pounds. W ILLIA M S denied having any contactinform ation from this

    individual. W ILLIA M S also stated he boughtthe Taunlsrevolver from this

    individual.




 15.W henaskedabouthismarijuanasupplier,W ILLIAM SstatedhegoestoBristol,TN
    to pick up. H e furtherstated he has a couple ofsuppliers,and m eetsthem around

    town. Hewouldn'telaborateasto who hebuysfrom ,wherehem eetsthem ,orwho

    driveshim . W ILLIAM S furtherstated hesellsdrugs,and theitem slocated in the

    apartm entcam e from hisbedroom .




 16.Aftercompletingtheinterview,OftkerYontsbroughtthemarijuanarecoveredfrom the
    apartmentandconducted afieldtest.Thesnmplefieldtestedpositiveformarijuana.
    OfficerYontsexplained the chargesW ILLIAM S would be facing atthattim e.

    W ILLIAM S wenton to state hç sold the Taurus pistolfrom the shooting to his friend

    because itw as Cttoo hotv'' H e also m entioned the cash from hisbedroom w as

    approxim ately $5000.




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 9 of 18 Pageid#: 11
  17.On April6,2018,M PD Lt.Hamm obtained and executed astatesearch warrantto

     recoverprojectilesfrom Victim 1'svehicle.Lt.Hamm wasabletorecoverprojectiles
     andprojectilefragmentsfrom thevehicle.W hileLt.Hamm wassearchingVictim 1's
     vehicle,SA Gonzalvesinterviewed Victim 1.Atthetim eofthe shooting,Victim 1was

     reclined and asleep in the frontpassengerseatofthesilverDodgeM agnum .Victim 1

     further stated V ictim 2 w as driving and V ictim 3 w as in theback seat. V ictim 1 aw oke to

     the sound ofgunshots asthe carw aspulling outofthe drivew ay of557 S.Church St,

     M arion V A . V ictim 1 reported hearing approxim ately 5-6 gunshots. V ictim 1 stated

     Victim 3had abouthalfasandwichbagofmarijuana.Victim 1deniedwitnessing
     anyoneinthecarwith a weapon orfring any shots.Victim 1stayed down in thecarand

     wasn'tableto seewho wasshooting orwherethe shotswere coming from .Victim 1

     believed thecarm adearightturn outofthedriveway ofthe 557 S.Church St.location.

     Victim 1alsobelievedVictim 3hadstolen somemarijuanafrom W ILLIAM S.Victim 1
     reportedw aking only when abulletstruckthepassengersidedoor.W hen askedwhy

     they wereatthatlocation,Victim 1stated the only reason wasto giveVictim 3 aride

     there.



  18.On N ovem ber30,2018,M PD OfficerY ontsprovided SA G onzalves w ith copies of

     reportsfrom the V irginia D epartm entofForensic Science in reference to the Taurus 9m m

     pistolbelieved to be used in the 557 S.Church St.shooting. ln sum m ary,the reports

     show themajority ofcasingscollectedfrom thesdeneandprojectileslaterrecovered
     from V ictim 1'svehicle m atch the TaurusPT111 M illennitun ()2 9m m Pistol,Sm

     TKN 91612 thatM PD recovered from W ILLIA M S'associate.




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 10 of 18 Pageid#: 12
  19.OnNovem ber30,2018,OfficerYontsbrowsed publiccontenton W ILLIAM S'

    Facebook page.OfficerYontslocated a SçFacebook Live''video on thepagefrom

    Octoberof2018. OfficerYontsobserved W ILLIAM S appearing to video him selfriding

    in the back seatofa vehicle having a conversation with an individualin the frontofthe

    vehicle. A tone point,an individualin the frontseatasksW ILLIA M S to sellher

    marijuana.W ILLIAM S agreed,andtheyproceedtoW ILLIAM S'residence.Officer
    Yontsrecognized theresidencein thevideè as716 S.Church St,M arion VA .

    W ILLIAM S appearsto useakeyto open thefrontdoorofthehouse.Upon entering the

    residence,W ILLIAM S continuednarrating thevideo and stated dGl'm atthecrib.''Based

    on my training and experience,lknow thetenn Sicrib''isaeuphemism foraperson's

    hom e, W ILLIA M S m ovesto w hatappearsto be the living room couch. H e then points

    the cameraatthe couch,where an AK-47 stylesemiautom aticrifle isdisplayed

    prom inently nextto w hatappearsto be a box ofam m unition. W hile continuing to

    narrate,W ILLIAM Sretrievedwhatappearstobemarijuanafrom aplasticbag.Healso
    stated he upgraded from a pistolto a $çK ,''w hich 1believe to be in reference to the A K -47

    shown earlierin thevideo. M om entslater,W ILLIAM S walked back outsidethe

    residenceand gotback into thevehiclehewaspreviouslyriding in. OnceW ILLIAM S

    gotback into the vehicle,som eone in the frontseatm ade a rem ark aboutthe vehicle now

    sm elling like (tw eed.'' A tthatpoint,W ILLIA M S told the frontseatoccupantsnotto use

    the w ord Elw eed''on hisFacebook Live.




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 11 of 18 Pageid#: 13
  20.On oraboutJanuary 25,2019,SA Gonzalveswentto HighlandArm sin Abingdon VA .

     Highland Arm sisalicensed firearm sdealer,and accordingly holdsaFederalFireanns

     Licenje. SA Gonzalvesobtained copiesoffirearrp purchaseform s,including anATF

     Form 4473(Firearm TransactionRecord),documentingW ILLIAM S'purchaseofa
     CenturyAnnsC39V2 AK-47 stylesem iautomaticrifleon October13,2018.According

     to thedocum ents,W ILLIAM S presented hisVirginiaDepartm entofM otorVehicles

     (DMV)issueddriver'slicense(DL).SA GonzalvesperformedaqueryoftheDM V
     database,and theDL numberlisted on theform isassigned to W ILLIAM S.

     A dditionally,the ritle show n in W ILLIA M S'Facebook Live video isconsistentw ith

     advertisem entphotographsdisplayed on the Century A l'm spublic w ebsite oftheirm odel

     C39V 2 ritle.

                              w luELEssTELEPHONkS
  21.Basedon m y training and experience,Iusethefollowingtechnicalterm sto convey the

     follow ing m eanings:


        a. W irelesstelephone:A wirelesstelephone(ormobiletelephone,orcellular
            telephone)isahandheldwirelessdeviceusedforvoiceanddatacommunication
            through radio signals. These telephones send signalsthrough netw orks of

            transmitter/receivers,enabling communication with otherwirelesstelephonesor

            traditionalSçland line''telephones. A w irelesstelephone usually contains a çscall

            log,''which recordsthetelephonenumber,date,and time ofcallsmadeto and

            from the phone. ln addition to enabling voice com m unications,w ireless

            telephonesoffera broad rmlge ofcapabilities. These capabilities include:storing

            nam esand phonenum bersin electronic çsaddressbooksi''sending,receiving,and



Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 12 of 18 Pageid#: 14
             storingtextmessagesand e-mail;taking,sending,receiving,and storing still

             photographs'and m oving video;storing and playing back audio files;storing

             dates,appointm ents,and otherinform ation on personalcalendars;and accessing

             and dow nloading infonnation from the lnternet. W irelesstelephonesm ay also

             includeglobalpositioningsystem tsçGps''l.teclmologyfordeterminingthe
             location ofthedevice.Thecuzrentgeneration ofCûsmartphones''also providesthe

             capabilitytoemployThirdPartyApplications(apps)toprovideadditional
             m essaging,voicecom munication,and m edia capabilities.The aforementioned

             data can alsobelocated on adevicecontained withinthese apps.



  22.A s further described in Attachm entB,thisapplication seeks perm ission to locate notonly

     electronically stored inform ation thatmightserveasdirectevidenceofthecrim es

     described on the w arrant,butalso forensic evidence thatestablisheshow the D evice was

     used,thepup oseofitsuse,who used it,andwhen.Thereisprobablecauseto believe

     thatthisforensic electronicevidence mightbeon cellulartelephonesseized because Data

     on thedevice can provideevidence ofafilethatwasonceon thestoragem edium buthas

     sincebeen deletedoredited,orofadeletedportion ofà.tqle(suchasaparagraphthathas
     beendeletedfrom awordprocessingfilel.Forensicevidenceonadevicecan also
     indicatewho hasused orcontrolled the device. Thisçiuserattribution''evidenceis

     analogousto the search forddindicia ofoccupancy''w hile executing a search w arrantata

     residence. A person w ith appropriate fam ilimity w ith how an electronic device w orks

     m ay,afterexnm ining thisforensic evidence in itspropercontext,be able to draw

     conclusions abouthow electronic devices were used,the purpose oftheiruse,w ho used




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 13 of 18 Pageid#: 15
     them,and when.Theprocessofidentifyingtheexactelectronically stored inform ation on

     astoragemedium thatarenecessarytodraw anaccurateconclusion isadynamicprocess.


  23.Electronicevidence isnotalwaysdatathatcan bem erely reviçwed by areview team and

     passed along to investigators.W hetherdata stored on acom puterorwirelesstelephoneis

     evidencem ay depend on otherinformation stored on thedevice and theapplication of

     knowledgeabouthow adevicebehaves.Therefore,contextualinform ation necessary to
       .




     understand otherevidence also fallswithin thescope ofthewarrant.Further,in finding

     evidehceofhow adevice wasused,thepurposeofitsuse,who usedit,and when,

     som etim esitis necessary to establish thata particularthing isnotpresenton a storage

     m edium .



           IN FO RM AT ION T O BE SEA R CH ED A N D T H IN G S T O BE SEIZED

  24.Basedontheforegoing,andconsistentwithRule41(e)(2)(B),thewarrantIam applying
     forwould pennittheexamination ofthedeviceconsistentwith thewarrant.The

     exam ination m ay requireauthoritiesto employtechniques,including butnotlim itedto

     com puter-assisted scans ofthe entire m edium ,thatm ightexpose m any partsofthe device

     to human inspection in orderto determinewhetheritisevidencedescribed by the

     w arrant.



  25.Because this warrantseeks only perm ission to exnm ine a device already in 1aw

     enforcem ent'spossession,the execution ofthisw arrantdoesnotinvolve thephysical




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 14 of 18 Pageid#: 16
     intrusion onto aprem'ises. Consequently,1subm itthere isreasonablecausefortheCourt

     to authorize execution ofthe w arrantatany tim e in the day ornight.



                                     C O N CLU SIO N

         Based on theforgoing,IrequestthattheCotu'
                                                 tissuetheproposed search warrant.

  27.    This Court,the United StatesD istrictCourtforthe W estern DistrictofV irginia,has

    jurisdictiontoissuetherequestedwarrantbecauseitisç$acourtofcompetent
    jurisdiction''asdefinedby 18U.S.C.j2711.


                              REOUEST FOR SEALING
  28.   1furtherrequestthatthe Cburtorderthata1lpapers in supportofthis application,

     includingtheaffidavitand search warrant,besealed untilfurtherorderofthe Court.

     Thesedocum entsdiscussan ongoing crim inalinvestigation thatisneitherpublicnor

     known to allofthetargetsoftheinvestigation.Accordingly,thereisgood causeto seal

     thesedocumeritsbecausetheirprematuredisclosuremay seriouslyjeopardizethat
     investigation.



                                              Respectfully subm itted,

                                                       4H
                                              SpecialA gentPeterG onzalves
                                              Bureau ofA lcohol,Tobacco,Firenrm s,and
                                              Explosives
                                              U nited States D epartm entofJustice



     Subscribedandsworntobeforemeon f.kso<ry l>                             ,
                                                                                ao19


Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 15 of 18 Pageid#: 17
      ON ORA BLE JU D GE PA M ELA E DE SA R GEN T
     UN ITED STA TES M A GISTR ATE    GE IN THE
     W ESTERN D ISTRICT OF VIR GIN IA




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 16 of 18 Pageid#: 18
                                     ATTACHV ENT A

      Theproperty to be searched isaSam sung Galaxy J7 CellularTelephonewith IM EI
355077080733586,hereinafler ST he Device''. The D evice is currently located atthe M arion
PoliceDepartmèntin Marion,VA,which iswithlntheW esternJudicialDistrictofVirginia.
        Thiswarrarltauthorizesthe forensicexam ination oftheDevice and stored electronic data
contained therein forthepup oseofidentifying the electronically stored inform ation describedin
A ttachm entB.




 Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 17 of 18 Pageid#: 19
                                    A TTA C H M EN T B

             Allrecordson The D evice described in A ttachm entA thatrelate to violations of

Title21U.S.C.j841(a),and 18U.S.C.j924(c)and involveJ'TaviousW ILLIAM S,including:

             listsofcustom ersorsuppliers,theirphonenum bersorsocialm edia identifiers,

             and related identifying infonnation;

          b. types,am ounts,and prices ofdrugs or tirearm strafficked asw ellasdates,places,

             and nm otm ts ofspecific transactions;


             anyinformationrelatedtosourcesofdnlgsorfirearms(includingnames,
             addresses,phonenumbers,oranyotheridentifyinginformationl;

          d. Textm essagesorthird party application data,including photographsorvideos,
             relatingto the distribution ofcontrolled substances,firearm s,violentcrimesand
             any conspiracy to distribute controlled substancesorfirearm s;


             Evidence ofuserattribution showing w ho used or ow ned The D evice atthe tim e

the thingsdescribed in thiswarrantwere created,edited,ordeleted,such aslogs,phonebooks,

saved usernam esandpasswords,documents,third party application data and browsing history.




Case 1:19-mj-00020-PMS Document 3 Filed 02/12/19 Page 18 of 18 Pageid#: 20
